NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            APR 27 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                          No. 13-10506

               Plaintiff - Appellee,               D.C. No. 2:12-cr-01958-SRB

  v.
                                                   MEMORANDUM*
FRANCISCO ROSALES-HERNANDEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Francisco Rosales-Hernandez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 70-month sentence for conspiracy to

transport and harbor illegal aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (iii)

and (v)(1); and conspiracy to commit money laundering, in violation of 18 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1956(h). Pursuant to Anders v. California, 386 U.S. 738 (1967), Rosales-

Hernandez’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. Rosales-Hernandez has

filed a pro se supplemental brief. No answering brief has been filed.

      Rosales-Hernandez has waived the right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Rosales-

Hernandez’s contention that the government breached the plea agreement is not

supported by the record because Rosales-Hernandez received the three-level

reduction for acceptance of responsibility that he was promised. Moreover, the

district court did not provide an unqualified advisement that Rosales-Hernandez

retained the right to appeal. See United States v. Arias-Espinosa, 704 F.3d 616,

618-20 (9th Cir. 2012). We accordingly dismiss the appeal. See Watson, 582 F.3d

at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    13-10506